t c summary opinion united_states tax_court raymond and cynthia daley zakrzewski petitioners v commissioner of internal revenue respondent docket no 9623-05s filed date raymond and cynthia daley zakrzewski pro sese julie a jebe for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the sole issue before the court is whether petitioners are entitled to an alimony deduction for amounts they paid in the year in issue background some of the facts are stipulated and so found at the time the petition in this case was filed petitioners resided in elmhurst illinois raymond zakrzewski petitioner and his ex-wife pamela zakrzewski ms zakrzewski were married in although the record is silent as to when the couple separated it is known that they did physically separate and remained separated for at least years before petitioner initiated divorce proceedings against ms zakrzewski sometime in on date the circuit_court of cook county illinois domestic relations division circuit_court entered a judgment for dissolution of marriage between petitioner and ms zakrzewski the judgment provides in pertinent part the following article v maintenance the husband shall pay to the wife the sum of dollar_figure per month in maintenance based on an approximate dollar_figure net take home pay said sum shall be paid until the end of date said maintenance payments shall be includable in the gross_income of wife and deductible from the gross_income of husband for federal and state_income_tax purposes within the meaning and intendment of the provisions of sec_71 and sec_215 of the united_states internal_revenue_code of as amended or of any identical or comparable provision of any revenue code or amendment thereto which may be hereinafter enacted so long as wife is receiving maintenance payments from husband she shall be entitled to claim tracy lynn as a dependency_exemption on her federal and state_income_tax returns article vi lump sum settlement of property rights a at the end of the sixth year from the date of this judgment and in full settlement of all claims to property and maintenance husband shall pay to wife the sum of dollar_figure in cash b husband shall pay to wife one-half of any christmas bonus received for ten years from the date of this judgment while he is an employee of ups as a lump sum settlement of property rights and not as maintenance and further consideration for covenants herein contained article xiv general provisions c binding on heir sec_1 all of the provisions of this agreement shall be binding upon the respective heirs next-of-kin executors assigns and administrators of the parties hereto d illinois law to apply this agreement shall be construed in accordance with the laws of the state of illinois entirely independent of the forum in which this agreement or any part thereof may come up for construction and or enforcement petitioners drafted two checks payable to ms zakrzewski during taxable_year the first check no in the amount of dollar_figure was dated date the memo line of this check reads property settlement this check was deposited by ms zakrzewski on date the second check no in the amount of dollar_figure was dated date the memo line of this check reads christmas - bonus final settlement payment this check was deposited by ms zakrzewski on date a third check no in the amount of dollar_figure was dated date this check was made payable to a law firm sotiras mannix the memo line of this check reads retainer on date ms zakrzewski initiated postmarital decree proceedings against petitioner by filing a petition for rule to show cause and other relief he responded with a motion to dismiss on date petitioner then filed a petition to enforce settlement or alternatively to set hearing date on previously filed motion to dismiss for declaratory_judgment and other relief on date before these pleadings were resolved but after the close of the taxable_year the formerly married couple entered into a settlement agreement on date on line a of their federal_income_tax return petitioners claimed a deduction for alimony paid in the amount of dollar_figure in the notice_of_deficiency respondent disallowed the alimony deduction because petitioners did not prove either that this amount was for alimony or that it was actually paid discussion the commissioner’s determinations are presumed correct and taxpayers generally bear the burden of proving otherwise 290_us_111 petitioners did not argue that sec_7491 is applicable in this case nor did they establish that the burden_of_proof should shift to respondent moreover the issue involved in this case alimony is a legal one and will be decided on the record without regard to the burden_of_proof petitioners however bear the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a welch v helvering supra pincite taxpayers may deduct from their gross_income payments made during a taxable_year for alimony or separate_maintenance sec_215 sec_71 defines an alimony_or_separate_maintenance_payment as any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the test under sec_71 is conjunctive a payment is deductible as alimony only if all four requirements of sec_71 are present see jaffe v commissioner tcmemo_1999_196 characterization of payments petitioners argue that they are entitled to deduct dollar_figure from their gross_income pursuant to sec_71 as alimony paid to ms zakrzewski they claim that they have substantiated payments through the three checks received into evidence respondent disagrees and contends that the payments made by petitioners to ms zakrzewski in do not qualify as alimony under sec_71 respondent argues that the payments previously discussed were made pursuant to a divorce instrument that did not explicitly designate the payments as not allowable as an alimony deduction in compliance with sec_71 and b respondent also maintains that the two checks at issue were made pursuant to a lump-sum settlement agreement wherein the liability of the payor spouse to make such payments would extend to the payee’s estate had the payee spouse died before such payments were due for the foregoing reasons we agree with respondent check no in the amount of dollar_figure and check no in the amount of dollar_figure were paid_by petitioners pursuant to article vi lump sum settlement of property rights section a of the marital settlement agreement between mr zakrzewski and ms zakrzewski at trial petitioners and in particular petitioner wife fervently argued that this court should hold the payments petitioners made to ms zakrzewski in to be alimony since a settlement agreement entered into between petitioner and ms zakrzewski on date dismissed with prejudice the marital settlement agreement of and also it invalidates the clause that any payments would be binding on the heirs we note however that the payments at issue were made in taxable_year the payments were made before the settlement agreement was reached there is nothing in the settlement agreement or more importantly the law which permits us to apply the terms of the settlement agreement retroactively to characterize these payments petitioners made to ms zakrzewski in 70_tc_525 accordingly it is the marital settlement agreement of that we look to as the sole operative document at issue in this case first we note that the payments at issue were not included in article v maintenance which expressly provided that the payments were allowed as an alimony deduction in accordance with sec_71 and b rather these payments were made pursuant to a provision of the marital settlement agreement segregated from those payments that were clearly indicated as alimony second article xiv general provisions section c provides that all of the provisions of this agreement shall be binding upon the respective heirs next-of-kin executors assigns and administrators hereto this conflicts directly with sec_71 and therefore leads us to the holding that these payments are not deductible by petitioners as alimony or separate_maintenance petitioners next argue that the terms of the marital settlement agreement should not be construed in accordance with illinois law and that we should look only to the parties’ intent which would undoubtedly then lead us to the holding that these payments were in fact alimony or separate_maintenance because petitioners intended them to be for that purpose as evidence of this intent petitioners testified that had they known that they would not be entitled to deduct the payments from their gross_income they would not have made them first article xiv general provisions section d unequivocally applies illinois law irrespective of the fact that the case is before this court second we note that under sec_504 of the illinois marriage and dissolution of marriage act the court may grant maintenance payments alimony only if it finds that the spouse seeking maintenance lacks sufficient property to provide for her reasonable needs and is unable to support herself otherwise ill comp stat ann a west see also in re marriage of lees n e 2d ill app ct in this case there was no evidence presented that the circuit_court made such a finding with respect to the payments defined in article vi lastly and with respect to petitioners’ argument that we should disregard the language of the operative marital settlement agreement and illinois law in favor of their intent that the payments at issue be alimony or maintenance of the type for which a deduction under sec_71 applies petitioners provided no factually credible_evidence to support that these payments were nothing more than their attempt to comport with mr zakrzewski’s legal obligations then-existing under the terms of the marital settlement agreement as previously stated we believe that the payments under the marital settlement agreement do not comport with the requirements of sec_71 with regard to the third check no payable to the law firm of sotiras mannix the memo line of this check reads retainer this check was drafted and deposited only weeks after ms zakrzewski initiated postdecree proceedings against petitioner we believe given that petitioner was obligated pursuant to the operative settlement agreement to make a cash payment of dollar_figure to ms zakrzewski no later than date and that he made a payment of only dollar_figure to ms zakrzewski weeks after that deadline that this check represents his personal outlay to retain counsel in defense of ms zakrzewski’s subsequent suit against him there is nothing in the record to suggest that this amount was ever sent to ms zakrzewski let alone for her support there is nothing in the record or moreover the law that allows us to entertain the possibility that the cash paid_by petitioners in their retention of legal counsel might be construed as an alimony payment to ms zakrzewski accordingly and based on the foregoing facts and discussion we hold that the disputed payments made by petitioners in were not alimony pursuant to sec_71 decision will be entered for respondent
